Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 1 of 21



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA


  LUCIOUS BOYD,

  Petitioner,

  v.                                        CASE NO.   16-cv-62555-GAYLES

  JULIE L. JONES., Secretary,
    Fla. Dept. of Corrections,

  Respondent.
  ___________________________________/


                   RESPONDENT’S POST-HEARING MEMORANDUM

        COMES NOW Respondent, Julie L. Jones, Secretary, Florida

  Department of Corrections, by and through counsel, and hereby files

  a Post-Hearing Memorandum on the September 20, 2018 hearing.

  Federal Habeas relief should be denied and as grounds states:

                            PRELIMINARY STATEMENT

        On October 28, 2016, Petitioner, Lucious Boyd (“Boyd”), filed

  his petition for writ of habeas corpus (DE#1) under section 28

  U.S.C. §2254(d) as amended by the Anti-Terrorism and Effective

  Death Penalty Act of 1996 (“AEDPA”).            There he challenged the

  decisions of the Florida Supreme Court in his direct appeal Boyd v.

  State, 910 So. 2d 167 (Fla. 2005) (Boyd I) and postconviction

  litigation. Boyd v. State, 200 So. 3d 685 (Fla. 2015)(Boyd II).           In

  Ground I, Boyd asserted the mere presence of an unqualified juror,

  a convicted felon whose civil rights had not been restored, was a

                                        1
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 2 of 21



  denial of his constitutional right to a fair and impartial jury.

  Further, he asserted the Florida Supreme Court erred in discounting

  Juror Tonja Striggles’ (“Striggles”) misrepresentations regarding

  her criminal history, thus, entitling him to relief.            This Court

  found the Florida Supreme Court’s opinion in Boyd II misapplied

  McDonough and that an evidentiary hearing was necessary for Boyd to

  attempt to carry his burden under McDonough. (DE#37 31)

        Following the evidentiary hearing, Boyd is not entitled to

  habeas relief.     First, there is no United States Supreme Court case

  holding that a criminal defendant is entitled to a “felon-free”

  jury.    The rejection of the claim by the Florida Supreme Court is

  not contrary to or an unreasonable application of Supreme Court

  precedent as Boyd has failed to show he was not tried by a fair and

  impartial jury.     Second, even after evidentiary development, Boyd

  has not carried his burden under McDonough; he has not shown

  Striggles lied intentionally and that she was actually biased.

               THERE IS NO UNITED STATES SUPREME COURT CASE
               REQUIRING A DEFENDANT HAVE A FELON-FREE JURY

          What a criminal defendant is entitled to under the United

  States Constitution is an impartial and unbiased jury. See Morgan

  v. Illinois, 504 U.S. 719, 727 (1992).             The mere fact that a

  convicted felon whose civil rights had not been restored sat on the

  jury does not establish a structural error necessitating federal

  habeas relief.       The Supreme Court has noted that “structural


                                        2
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 3 of 21



  errors” are limited to those stating:

         …that trigger automatic reversal because they undermine
         the fairness of a criminal proceeding as a whole. …
         Errors of this kind include denial of counsel of choice,
         denial of self-representation, denial of a public trial,
         and failure to convey to a jury that guilt must be proved
         beyond a reasonable doubt.

  United States v. Davila, 569 U.S. 597, 610–11 (2013).         A felon-free

  jury is not one of those enumerated structural errors.

         No Supreme Court case has held that the seating of a convicted

  felon on the jury is a per se constitutional violation. See Hanna

  v. Ishee, 694 F.3d 596, 616 (6th Cir. 2012) (noting “the Sixth

  Amendment ‘does not require an absolute bar on felon jurors,’

  because a juror’s felon status is not necessarily indicative of a

  bias against the defendant (or, for that matter, against the

  prosecution)”) (citation omitted); United States v. Boney, 977 F.2d

  624, 633 (D.C. Cir. 1992) (holding that because convicted felons

  are not necessarily biased, a verdict is not invalidated simply

  because a convicted felon was on the jury); United States v.

  Bishop, 264 F.3d 535, 555 (5th Cir. 2001) (“once the trial is

  complete, a felon’s serving as a juror is not an automatic basis

  for a new trial. The defendant must demonstrate that the juror was

  actually    biased   or   fundamentally   incompetent.”)(citing      United

  States v. Soto-Silva, 129 F.3d 340, 343 (5th Cir. 1997); Ford v.

  United States, 201 F.2d 300, 301 (5th Cir. 1953)1 (holding “[w]here


  1   In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
                                   3
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 4 of 21



  the objection to a juror relates, not to actual prejudice or other

  fundamental incompetence, but to a statutory disqualification only,

  such disqualification is ordinarily waived by failure to assert it

  until after verdict, even though the facts which constitute the

  disqualification were not previously known to the defendants. The

  objection based upon the previous felony convictions comes too late

  after verdict, no actual bias or prejudice being shown.”)               The

  Fifth Circuit Court of Appeals has affirmed the district court’s

  conclusion     that   “a   juror   disqualification     ‘defect    is   not

  fundamental as affecting the substantial rights of the accused and

  the verdict is not void for want of power to render it.’” Hogue v.

  Scott, 874 F.Supp. 1486, 1529 (N.D. Tex. 1994), aff'd, 131 F.3d 466

  (5th Cir. 1997), cert. denied, 523 U.S. 1014 (1998) (quoting Kohl

  v. Lehlback, 160 U.S. 293, 302 (1895))

        Review of habeas claims post-AEDPA is governed by Williams v.

  Taylor, 529 U.S. 362 (2000); Williams v. Taylor, 529 U.S. 420

  (2000); Lindh v. Murphy, 521 U.S. 320 (1997).              As provided by

  Harrington v. Richter, 131 S.Ct. 770, 786 (2011), when a state

  court's determination that the claim is without merit, federal

  habeas courts must deny habeas relief where fair-minded jurists

  could disagree on the correctness of the state court's decision.

  See Parker v. Secretary for the Department of Corrections, 331 F.3d



  1981) (en banc), the Eleventh Circuit Court of Appeals adopted as
  binding precedent all of the decisions of the former Fifth Circuit
                                   4
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 5 of 21



  764, 768 (11th Cir. 2003).      Only where the state courts’ rejection

  of the claim was contrary to, or an unreasonable application of,

  clearly established Supreme Court precedent may relief be granted.

  Id. See Brown v. Payton, 544 U.S. 133 (2005); Rutherford v. Crosby,

  385 F.3d 1300, 1306-07 (11th Cir 2004) (recognizing “§2254(d)(1)

  imposes a ‘highly deferential standard for evaluating state-court

  rulings,’ … a standard ‘which demands that state-court decisions be

  given the benefit of the doubt’”); Haliburton v. Secretary, Florida

  Department of Corrections, 342 F.3d 1233 (11th Cir. 2003) (noting

  habeas "review is greatly circumscribed and is highly deferential

  to the state courts" under AEDPA).

        The   state   court   trial   record   established   that   Striggles

  disclosed her juvenile contacts with the judicial system, some of

  which was adjudicated in Broward County and indicated she had

  gotten over those problems and had served time in the Army. (DE#31-

  5 Ex.A 113-14). Neither the trial court or parties inquired whether

  the juvenile contact was the extent of her criminal history.

        In state postconviction, it was discovered Striggles had

  felony convictions between the ages of 19 and 24, however, she had

  no further contacts with the criminal judicial system for the 13 or

  so years before Boyd’s trial.          The evidentiary hearing record

  reveals that Striggles was an African-American woman who had not

  had any criminal difficulties for some 13-18 years before Boyd’s


  handed down prior to the close of business on September 30, 1981.
                                  5
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 6 of 21



  trial. (DE#33-14 Ex.C PCR.31 5554, 5569).                  Dr. Ongley, Boyd’s

  counsel, admitted that several State v. Slappy, 522 So.2d 18 (Fla.

  1988)/State     v.    Neil,   457   So.2d   481    (Fla.   1984)    Neil-Slappy

  challenges were made when the State sought to strike African-

  American    jurors.    (DE#33-14    Ex.C    PCR.31    5684-85).     Mr.   Laswell

  recognized that Striggles admitted to having a juvenile history,

  although her criminal history dated from the time she was in her

  20’s.    Following that, she served in the Army.           Mr. Laswell, Boyd’s

  other counsel, reiterated that he did not question Striggles about

  her history because he believed she would be biased against the

  state based on that history.          This decision was based on his 40

  years of legal experience. (DE#33-14 Ex.C PCR.31 5628-32).                    In

  fact, Mr. Laswell admitted he would take his chances with a

  convicted felon on the jury. (DE#33-14 Ex.C PCR.31 5682).                  While

  Mr. Laswell admitted that had he known of Striggles’ felony record

  he would have questioned her, he noted she had “gotten over it” and

  would have kept her on the jury recognizing people change over

  time. (DE#33-15 Ex.C PCR.31 5633).

          Over the State’s hearsay objection, Striggles’ case files from

  her Florida and Georgia charges were admitted into evidence.

  (DE#33-7 Ex.C PCR.24 4461– DE#33-8 Ex. C PCR.25 4668; Defense Ex 2-

  4). Mr. Laswell stated he was unaware of the materials contained in

  Striggles’    case    files   requesting    a     mental   health   evaluation,

  possible suicidal thoughts, and possible intelligence deficiencies.

                                         6
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 7 of 21



  (DE#33-14    Ex.C   PCR.31   5595-5602).    However,    no   records   were

  presented indicating any criminal troubles in Florida after 1988,

  13 years before Boyd’s trial. The Broward records indicated the

  Georgia charge was rejected as a basis for revoking probation as

  Striggles did not have counsel for that charge. (DE#33-7 Ex.C

  PCR.24 4461- DE#33-8 Ex.C PCR.25 4668). Even after being confronted

  with this new information, Mr. Laswell was unwilling to say he

  would have stricken Striggles. He saw no documents to change his

  mind about her. (DE#33-14 Ex.C PCR.31 5629, 5650)

        As the Florida Supreme Court found, the voir dire record

  revealed Striggles averred she could be impartial, follow the

  instruction, and render a decision based on the trial evidence.

  Further, it found she was not under active prosecution, thus, there

  was no evidence of bias. Boyd II, 200 So.3d at 694-96. The Supreme

  Court has not held that the seating of a convicted felon on the

  jury is unconstitutional, thus, the state court’s denial of relief

  is not contrary to Supreme Court precedent. See Williams v. Taylor,

  529 U.S. at 407-12.      The Eleventh Circuit discussed AEDPA:

        A state court’s decision rises to the level of an
        unreasonable application of federal law only where the
        ruling is objectively unreasonable, not merely wrong;
        even clear error will not suffice. This standard is meant
        to be a difficult one to meet. AEDPA thus imposes a
        highly deferential standard for evaluating state-court
        rulings and demands the state-court decisions be given
        the benefit of the doubt. Pursuant to AEDPA, we must only
        grant relief where the state court’s ruling contained an
        error so clear that fair-minded people could not disagree
        about it.

                                        7
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 8 of 21



  Rimmer v. Secretary, Florida Department of Corrections, 876 F.3d

  1039, 1053 (11th Cir. 2017) (citations, quotations omitted).            Relief

  should not be granted.

                   BOYD HAS FAILED TO CARRY HIS BURDEN UNDER
                  MCDONOUGH FOLLOWING AN EVIDENTIARY HEARING

         This Court granted an evidentiary hearing to allow Boyd to

  prove entitlement to relief under McDonough Power Equip. Corp v.

  Greenwood,      464   U.S.   548,   556   (1984)   arising   from   Striggles’

  representation of her criminal history during voir dire.                  Even

  assuming this issue necessitated an evidentiary hearing, Boyd has

  not met either prong of McDonough as Striggles was not shown to

  have lied intentionally; she was not aware until the federal

  hearing that her convictions after she turned 19 years old were

  different than her juvenile dispositions. Hence, Striggles was not

  untruthful intentionally about a material fact.              Also, it is clear

  from the record that Striggles was not actually biased.                Habeas

  relief should be denied.

         During    voir   dire,   Striggles    was   asked   for   friend/family

  “involvement in the system.” (DE#31 Ex A ROA.6 113) During the

  federal evidentiary hearing, she admitted she had a criminal

  history and maintained it stemmed from her actions as a juvenile;

  she was not trying to hide her history. (DE#47 T 12, 33). 2                 In

  fact, Striggles told this Court that she did not know that her


  2   Referencing the transcript of the Federal evidentiary hearing.
                                    8
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 9 of 21



  1983-1988 cases were not juvenile cases. (DE#47 T 38)

         It is also most telling that in her 1986 police interview,

  some 15 years before Boyd’s trial and voir dire, Striggles told the

  detective that her criminal history went back to when she was a

  juvenile. (DE#47 T 34) That is how Striggles understood her contact

  with the criminal system, saw herself, and characterized her

  history.    Striggles’ understanding of the questions posed in voir

  dire regarding criminal history, “Friends or family that had

  involvement in the system?” (DE#31-5 Ex.A ROA.6 113), did not

  trigger in her the necessity of disclosing more than how she viewed

  her criminal history as that of a juvenile.

         Boyd has not met the first prong of McDonough, namely that

  Striggles lied intentionally about a material fact, thus, this

  inquiry should end.      Striggles viewed her criminal history as all

  stemming from her juvenile dispositions; in her mind she was

  disclosing her history. Striggles told this Court that she did not

  lie intentionally to the state court or make any misstatements to

  the state court or parties; she just did not bring up that history

  and only now understands that the 1979-1980 cases are different

  from   those   committed   in   her   20’s.   (DE#47   38-39).   Striggles’

  understanding of criminal law and her perception of herself and

  unique way of offering herself to others does not establish a

  constitutional infirmity here.        As this Court will recall from the

  record, Striggles was not asked to elaborate on her criminal

                                        9
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 10 of 21



   history, nor was she asked specific questions seeking a more

   complete disclosure.        This Court should find Striggles did not

   prevaricate intentionally and that she did not have a nefarious

   reason to hide her criminal history. 3 Boyd has not carried his

   burden under McDonough.

         During the instant hearing, Striggles admitted her first

   contact with the criminal system was in 1979 when she was 15-years

   old and called in a false bomb report because she wanted to get out

   of school. (DE#47 T 13-14).        She also disclosed a 1980 juvenile

   disposition.    Although her memory appeared somewhat faulty given

   her   seeming   confusion   regarding   when   she   had   a   Violation   of

   Probation (“VOP”) and before whom she was adjudicated, Striggles

   admitted to three adult convictions from 1983, 1986, and 1988.

   (DE#47 T 14-17).      As this Court will note, it has been some 39

   years since Striggles first contact with the justice system and 30

   years since her last contact.

         Some leeway should be given for some faulty recollections,

   however, clearly the juvenile contact made the greatest impression

   on her as she maintains that her criminal history stemmed from

   those juvenile problems.      Further, while admitting to being given a

   30-month sentence for possession of a gun by a felon for the 1988

   charge, she explained she was released from prison after just a



   3 It would seem her criminal history and extended family
   relationships inured to Boyd’s benefit and against the State.
                                   10
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 11 of 21



   couple of months as the gun was her sisters. 4 (DE#47 T 15-16, 18-

   20).    Such fact may have confused Striggles about the status of the

   case.    It must be clear to this Court that Striggles is not well

   versed in the law. The fact she received a 30-month sentence should

   not give this Court pause or a basis to believe Striggles would

   comprehend that the sentence meant a felony conviction especially

   given that she was released after just two months as she was

   innocent based on her sister’s confession to possessing the gun.

          Striggles’ additional reason for not volunteering all of her

   convictions was she did not think of it.        More important here, she

   harbored no basis not to tell the trial judge and would have

   discussed all her cases had she been asked; “I would have told you

   all that.” (DE#47 T 19, 32, 40). It was Striggles’ testimony she

   did not recall being told she could talk to the judge/parties in

   private about her situation. She was not asked specific questions

   about her criminal history and only now realizes the 1983-1988 were

   not juvenile adjudications. (DE#47 T 38) (DE#47 T 23, 32). In

   response to this Court’s inquiry as to why she did not mention her

   adult crimes, Striggles stated she “wasn’t asked anything about it,

   so I didn’t bring it up.”5 (DE#47 T36). She believed she understood

   the questions asked in voir dire; answered to the best of her


   4  Each was handled by the Broward State Attorney and Public
   Defenders offices. (DE#47 T 34-35)
   5 Striggles did not feel that the medication she was taking affected

   her voir dire answers or her understanding of the quests posed.
   (DE#47 T38)
                                    11
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 12 of 21



   ability; and did not try to hide anything. (DE#47 41).            From the

   foregoing, this Court should find that Striggles did not lie

   intentionally about a material fact.         Although her understanding

   and discussion of her criminal history was not accurate legally, it

   has not been proven by Boyd that Striggles comprehended fully her

   criminal history and the import of the questions.         As noted by the

   Supreme Court, “jurors are not necessarily experts in English

   usage” McDonough, 464 U.S. at 555.        Such observation would be even

   more accurate when it comes to understanding the legal system. To

   invalidate Boyd’s conviction and sentence based on Striggles’

   mistaken understanding of her criminal history, would be “to insist

   on something closer to perfection that our judicial system can be

   expected to give.” McDonough, 464 U.S. at 555; Ford, 201 F.2d at

   301    (differentiating       “actual     bias”    from     a    statutory

   disqualification such as a prior felony conviction).            Striggles’

   role and answers in voir dire do not rise to the level of a

   McDonough error and do not support a constitutional violation here.

         Should this Court reach the second prong of McDonough, Boyd

   has not shown that Striggles voir dire disclosures resulted in

   “actual bias.”    Boyd may assert that his proof that Striggles was

   inaccurate in her recitation of her criminal history suffices to

   establish relief under the first prong of McDonough and no further

   inquiry is needed because a convicted felon whose civil rights have

   not been restored would establish a statutory disqualification and

                                        12
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 13 of 21



   an excusal for cause.      Boyd may point to United States v. Carpa,

   271 F.3d 962 (11th Cir. 2001) and Jackson v. State of Alabama State

   Tenure Com’n, 405 F.3e 1276 (2005)6 for support.        However, as noted

   above, the Supreme Court has not held that a verdict rendered by a

   jury containing a convicted felon demands relief 7 and McDonough

   does not permit the inquiry to end absent a showing the juror’s

   impartiality was affected and affected the fairness of the trial.

         McDonough provides that a party seeking a new trial based on a

   juror not disclosing information:

         A party must first demonstrate that a juror failed to
         answer honestly a material question on voir dire, and
         then further show that a correct response would have
         provided a valid basis for a challenge for cause. The
         motives for concealing information may vary, but only
         those reasons that affect a juror's impartiality can
         truly be said to affect the fairness of a trial.




   6  In Carpa, the district court concluded, that an ex parte
   McDonough investigation using hearsay evidence that the juror did
   not have a felony conviction was insufficient. Those infirmities
   required the case was remanded for consideration of the
   significance of the juror’s reduction in his sentence for a third-
   degree felony (adjudication withheld) and for consideration of
   dishonesty and bias.    Capra, 271 F.3d 967-68.    In Jackson, the
   Eleventh Circuit let stand a decision where the trial court granted
   a new trial merely because a juror was shown to be statutorily
   disqualified based on her murder conviction, three years in prison,
   five years probation, and failure to answer multiple and specific
   question designed to uncover the information. Jackson, 405 F.3d at
   1287-88.
   7 See Hanna v. Ishee, 694 F.3d 596, 616 (6th Cir. 2012); United

   States v. Boney, 977 F.2d 624, 633 (D.C. Cir. 1992); United States
   v. Bishop, 264 F.3d 535, 555 (5th Cir. 2001)(citing United States
   v. Soto-Silva, 129 F.3d 340, 343 (5th Cir. 1997); Ford v. United
   States, 201 F.2d 300, 301 (5th Cir. 1953).
                                    13
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 14 of 21



   McDonough, 464 U.S. at 556 (emphasis added).           The Sixth Amendment

   guarantees a criminal defendant the right to an impartial jury,

   Morgan v. Illinois, 504 U.S. 719 (1992), but it does not bar

   convicted felons from jury service. Boney, 977 F.2d at 633; Coleman

   v. Calderon, 150 F.3d 1105, 1117 (9th Cir.1998), rev'd on other

   grounds, 525 U.S. 141.         As such a statutory disqualification

   “defect is not fundamental as affecting the substantial rights of

   the accused, and the verdict is not void for want of power to

   render   it.”   Kohl   v.   Lehlback,     160   U.S.   293,   302,   (1895).

   Defendants do not have the constitutional right to a jury free of

   convicted felons, and the fact one sits on a jury is not so

   fundamental as to affect the defendant’s substantial rights Id.

         McDonough, as it seems to have been interpreted in Carpa and

   Jackson, does not stand for an automatic granting of a new trial

   upon the mere showing a juror withheld her criminal history.           Under

   Kohl; Morgan; and McDonough, the juror must be shown to have

   intentionally lied and to be actually biased to the point of

   affecting the fairness of the trial.            See Coughlin v. Tailhook

   Ass’n, 112 F.3d 1052,1059 (9th Cir. 1997)(agreeing with Boney, 977

   F.2dat 624 and noting “participation of a felon-juror can be the

   basis for a new trial if the juror’s participation in the case

   resulted in ‘actual bias’ to one or more parties and noting no

   evidence the prior conviction “created actual bias or prejudice

   affecting [juror’s] ability to analyze this case in an impartial
                                        14
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 15 of 21



   fashion”); Bank Atlantic v. Blythe Eastman Paine Webber, Inc., 955

   F.2d 1467, 1473 (11th Cir. 1992)(stating second prong of McDonough,

   i.e., that a correct response “would have provided a valid basis

   for a challenge for cause, requires a showing of actual bias.”);

   United States v. Perkins, 748 F.2d 1519, 1532 (11th Cir. 1984)

   stating “actual bias” “may be shown by express admission or by

   proof of specific facts showing such a close connection to the

   circumstances at hand that bias must be presumed.”)               Were the

   inquiry to stop before consideration and required proof of actual

   bias, Boyd would be obtaining relief not contemplated by the

   Supreme Court.    McDonough was not demanding a perfect trial, only

   one tried by an impartial trier of fact, meaning “a jury capable

   and willing to decide the case solely on the evidence before it.”

   McDonough, 464 U.S. at 554.

         It is clear from Striggles’ testimony that she did not want to

   be on Boyd’s jury. 8 (DE#47 T 32-33).          She was forthright when

   reporting she had heard of Boyd’s case and his connection with the

   Boyd Funeral Home, meaning she heard about the crime (DE#47 T 28;

   DE#31 Ex.A ROA 58-59).     As she did at trial, Striggles averred that

   she based her decision on the evidence presented in court and did



   8 What is unclear is at what point she learned that her cousin was
   married to Boyd’s brother. While she claimed it was during trial
   (DE#47 T 30) and that she tried to tell the parties this, the
   record does not support that recollection. Even so, that issue is
   unexhausted as a ground for relief and had it been preserved, such
   would inure to the defendant’s benefit.
                                   15
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 16 of 21



   not know Boyd was in trouble previously. (T 28-31; ROA. 58-59). In

   fact, Striggles does not know the “Boyds” that well (DE#47 T 31).

   She recalled feeling she would be fair to Boyd and base her

   decision solely on the trial evidence. (DE#47 35).         Striggles told

   this Court that her decision in Boyd’s case “was not based on

   anything, but what was facts 9 that was given to me” “in the

   courtroom. I know nothing else about it.        All I know is that what

   was given to me in the courtroom and me and the other jurors, we

   based our decision on that.” (DE#47 T35-36). Striggles’ explained

   she did not enter the courtroom with the intent to convict Boyd;

   again, she did not know Boyd. 10 (DE#47 T 36). Striggles’ felony

   convictions from 1983-1988 have not been shown to have affected her

   ability to be fair and impartial.

         Boyd has not shown that his counsel would have stricken

   Striggles or Striggles harbored any bias toward Boyd.          She met the


   9  This Court will recall that the evidence against Boyd was
   overwhelming, including that he was seen picking the victim up from
   a gas station, her DNA was in his home, his DNA was under her nails
   in a hair on her body, and in the semen found in and on her body,
   Boyd’s bitemarks were left on the victim’s body, Boyd discarded a
   new bed and bed linens similar to those in which the victim’s body
   was wrapped, fiber from a rug in the home was found on the victim,
   he possessed the van used to pick up the victim and tools used to
   torture and kill her, and a tire tread similar to a tire on the
   church van was found at the scene where the victim’s body was
   dumped. (DE#31 Ex.A-R.9 486, 519-22; 528; 538; 548-55, 561; R.10
   682-85, 689-90, 700-02, 706, 711-13, 764-69; R.11 808-11, 813-18,
   823-24; R 1555-56, 1564 1629-31, 1844-45; DE#33 Ex.C PCR.23 4410-
   11). See Boyd I, 910 So.2d at 174-77.
   10 If anything, the familial connection between Striggles and Boyd,

   like her criminal history, would be more detrimental to the State
   than to the defense.
                                    16
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 17 of 21



   criteria the defense was seeking for Boyd’s jury and even knowing

   she was a convicted felon, defense counsel would have “taken his

   chances” with her on the panel (DE#33-7 Ex.C PCR.24 4461- DE#33-8

   Ex.C PCR.25 4668; DE#33-14 Ex.C PCR.31 5554, 5569, 5682, 5628-33,

   5640, 5684-85; DE#33-15 Ex.C PCR.31 5633; DE#47 T 50-53, 57).

   Furthermore, even had Striggles’ status been disclosed, Dr. Ongely

   would not have moved to strike her without first investigating

   whether he had an ethical obligation to take any particular action.

   (DE#47 64-65).    Furthermore, Boyd was actively engaged in voir dire

   and wanted Striggles on his jury. (DE#47 T 48-49; State’s Exs. A-E)

         With respect to whether the trial court would have had an

   obligation to sua sponte strike Striggles had the true nature of

   her criminal history been revealed requires this Court to assume

   Striggles would have been asked about her civil rights restoration

   and that she comprehended that her civil rights had been removed or

   had not been restored.        Even had she been asked and answered

   correctly, relief is not required in this AEDPA case.            First, as

   noted above and incorporated here, the Supreme Court has not held

   that the mere fact that a convicted felon has been seated on a

   criminal jury requires a new trial.        Second, there is no express

   admission of “actual bias;” Striggles’ impartiality has not been

   shown to have been affected to the point the fairness of Boyd’s

   trial was affected. Granting relief here would be elevating a

   technical deficiency to a structural error, which is not required

                                        17
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 18 of 21



   by   Supreme   Court   precedent.    See     Davila,   569   U.S.     at    610–11

   (identifying     structural     errors);      Ford,    201     F.2d        at   301

   (differentiating “actual bias” from a statutory disqualification

   such as a prior felony conviction) See also Hanna, 694 F.3d at 616

   (noting “Sixth Amendment ‘does not require an absolute bar on felon

   jurors,’   because     a   juror’s   felon    status   is    not    necessarily

   indicative of a bias against the defendant”) (citation omitted);

   Boney, 977 F.2d at 633 (holding that because convicted felons are

   not necessarily biased, a verdict is not invalidated simply because

   a convicted felon was on the jury); Bishop, 264 F.3d at 555 (“once

   the trial is complete, a felon’s serving as a juror is not an

   automatic basis for a new trial. The defendant must demonstrate

   that the juror was actually biased or fundamentally incompetent.”);

   Rogers v. McMullen, 673 F.2d 1185, 1190 (11th Cir. 1982) (agreeing

   that merely being unqualified to sit as a juror does not render

   defendant’s case constitutionally infirm).               As such, in this

   situation, more must be shown than that Striggles could have been

   stricken, proof of actual bias is required.

         The evidence shows that Striggles’ was an impartial juror and

   harbored no bias against Boyd.        This is established from the facts

   her criminal punishment was complete; she was not under any active

   prosecution or threat of a VOP, thus, she had no basis to favor the

   State in hopes of obtaining a reduced sentence.             She also served in

   the military and was granted an honorable discharge establishing

                                         18
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 19 of 21



   additional proof she overcame any effects from her juvenile and

   criminal history.     Merely because restoration of her civil rights

   occurred in 2008 does not prove she could not have obtained them

   following her military discharge or before Boyd’s trial.11          Again,

   this technical defect should not be a basis for overturning a final

   criminal conviction.

         This Court heard Striggles’ testimony and the parties were

   permitted to cross examine her.       The record supports that she was

   not   clear   regarding    the   significance   between    the   1979-1980

   convictions and the 1983-1988 convictions.          She answered to the

   best of her ability, would have explained further had she been

   asked, and made her decision based on the evidence presented at

   trial.   In United States v. Perkins, 748 F.2d 1519 (11th Cir. 1984),

   the connections the juror had to the defendant and the multiple

   areas where he chose to withhold information that would have shown

   his bias and lead to a strike were clear.          That is not the case

   here; Striggles merely was not cognizant of the significance of her

   criminal history which she saw as stemming from her juvenile acts

   and was not asked questions with the specificity of those in




   11 This Court may take judicial notice that the November 6, 2018
   ballot contains a question addressed to changing the Florida
   Constitution to provide for immediate restoration of a felon’s
   civil rights upon completion of her sentence with the exception of
   certain violent crimes not at issue here. Had the amendment been
   in effect at the time of Boyd’s trial, Striggles would have been
   qualified statutorily.
                                   19
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 20 of 21



   Jackson.12    Striggles’ short-comings in disclosure should be excused

   in   large   part   due   to   her   misunderstandings   and   the    lack   of

   specificity    in   the   initial     voir   dire   inquiry.   As    McDonough

   provided, “only those reasons [for lying] that affect a juror’s

   impartiality can truly be said to affect the fairness of a trial.”

   Id at 464 U.S. at 556.         Striggles has not been shown to have lied

   intentionally and her reasons/misunderstanding for not making the

   appropriate disclosure does not undermine in the least her ability

   to be impartial and testimony that she overcame her criminal

   history and decided the case based solely on the trial evidence.

   Striggles history shows no commonality with Boyd’s case nor does it

   suggest she could not set aside her history and decide the case on

   the evidence presented.          She has not been shown to be biased.

   Boyd’s constitutional right to a fair and impartial jury has not

   been violated and habeas relief must be denied.

         WHEREFORE Respondent requests respectfully that this Court

   DENY habeas relief.




   12 The Jackson jurors were asked: “Are there any of you who have
   ever been convicted of a state offense in state court, or a federal
   offense in federal court, of a crime punishable by imprisonment for
   more than one year, and who have not had your civil rights
   restored?” Jackson, 405 F.3d at 1288. The Jackson juror was found
   to be intentionally untruthful given the number and specificity of
   the quests asked and the fact she had spent three years in prison
   followed by five years on probation for her 15 years sentence for
   murder of her child. There was no reasonable possibility she could
   have forgotten that or misunderstood the questions.
                                    20
Case 0:16-cv-62555-DPG Document 49 Entered on FLSD Docket 11/05/2018 Page 21 of 21




                                Respectfully submitted,

                                PAMELA JO BONDI
                                Attorney General
                                __/S/ Leslie T. Campbell______
                                Leslie T. Campbell
                                Assistant Attorney General
                                Florida Bar No. 0066631
                                1515 North Flagler Drive, Ste. 900
                                West Palm Beach, FL 33401
                                Office: (561) 837-5000
                                Facsimile: (561) 837-5108
                                Primary E-mail:
                                CapApp@myfloridalegal.com
                                Secondary E-mail:
                                Leslie.Campbell@myfloridalegal.com

                                Counsel for Respondent


                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 5, 2018, I electronically

   filed the foregoing document with the Clerk of the Court using

   CM/ECF.   I also certify that the foregoing document is being served

   on November 5, 2018, on Suzanne Keffer, Esq., Capital Collateral

   Regional Counsel - South, 100 East Broward Boulevard, Suite 444,

   Fort Lauderdale, FL 33301 either via transmissions of notices of

   electronic filing generated by CM/ECF or in some other authorized

   manner for those counsel or parties who are not authorized to

   receive electronically notices of electronic filing.

                                             _/S/ Leslie T. Campbell___
                                             LESLIE T. CAMPBELL
                                             Assistant Attorney General




                                        21
